12 So. 3d 287 (2009)
Terrence HARRIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1223.
District Court of Appeal of Florida, Third District.
June 10, 2009.
*288 Terrence Harris, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SUAREZ and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Terrence Harris appeals from the trial court's denial of his motion to correct an allegedly-illegal sentence under Florida Rule of Criminal Procedure 3.800(a). Harris was sentenced as a violent career criminal for the charge of burglary of an unoccupied dwelling.
Harris sought the same relief in a prior appeal, our Case No. 3D03-2998. His theory was rejected in Harris v. State, 902 So. 2d 183 (Fla. 3d DCA 2005), citing Rodriguez v. State, 837 So. 2d 1177 (Fla. 3d DCA 2003), review denied, 848 So. 2d 1155 (Fla.2003). We remind the appellant that repetitive motions are not authorized under Rule 3.800 for claims that have been previously adjudicated and "may lead to forfeiture of all or part of his accumulated gain time." Tannehill v. State, 843 So. 2d 355, 356 (Fla. 3d DCA 2003).
Affirmed.